UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7427



RICKEY JAMES SHEPARD,

                                             Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden of Kershaw Correc-
tional Institution; CHARLES M. CONDON,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Dennis W. Shedd, District Judge.
(CA-00-2794-7-19BG)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rickey James Shepard, Appellant Pro Se.    Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey James Shepard appeals the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Shepard v. Harrison, No. CA-00-2794-7-

19BG (D.S.C. July 26, 2001).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2